DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 9-10, 17-18 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etemad et al. (Etemad), U.S. Publication No. 2006/0035639.
Regarding Claim 1, Etemad discloses a method for wireless communication, 
comprising:
receiving, by a user equipment (UE) (i.e., MSS; see figure 1) and from a source cell (i.e., BS1; see figure 1) with which the UE is communicating, one or more configurations for performing conditional handover to one or more target cells (i.e., BS2; see figure 1) (for example, Frame 1 shown in figure 1 and described in paragraph [0012]), wherein the one or more configurations indicate to use a make-before-break handover (see abstract);
establishing, by the UE and based on detecting a condition from the one or more configurations, a connection with a target cell for performing handover of the UE to the target cell (for example, Frames 4-6 shown in figure 1 and described in paragraphs [0015]-[0016]); and	
transmitting, by the UE and based on establishing the connection with the target cell and based on the one or more configurations indicating to use the make-before-break handover, a notification to the source cell (for example, Frame 7 shown in figure 1 and described in paragraphs [0017]-[0018]).
Regarding Claim 2, Etemad discloses the method wherein the notification corresponds to at least one of a search space configuration or resource scheduling parameters (i.e., Frame 4 shown in figure 1) received from the target cell.  
Regarding Claim 9, Etemad discloses a method for wireless communication, 
comprising:
transmitting, by a source cell (i.e., BS1; see figure 1) to a user equipment (UE) (i.e., MSS; see figure 1) communicating with the source cell, one or more configurations for performing conditional handover to one or more target cells (i.e., BS2; see figure 1) (for example, Frame 1 shown in figure 1 and described in paragraph [0012]), wherein the one or more configurations indicate to use a make-before-break handover (see abstract); and
(for example, Frame 7 shown in figure 1 and described in paragraphs [0017]-[0018]). 
Regarding Claim 10, Etemad disclose the method wherein the notification corresponds to at least one of a search space configuration or resource scheduling parameters related to the one or more target cells, and further comprising scheduling resources for the UE based on at least one of the search space configuration or resource scheduling related to the one or more target cells (see rejection for claim 2 above).
Regarding Claim 17, Etemad discloses an apparatus (i.e., MSS; see figure 1) for wireless communication, comprising: 
a transceiver (as required for transmitting and receiving as shown in figure 1);
a memory configured to store instructions (as required for carrying out the methods shown in figure 1); and
one or more processors communicatively coupled with the transceiver and the memory (as required for carrying out the methods shown in figure 1), wherein the one or more processors are configured to:
receive, from a source cell communicating with the apparatus, one or more configurations for performing conditional handover to one or more target cells, wherein the one or more configurations indicate to use a make-before-break handover (see rejection for claim 1 above);
(see rejection for claim 1 above); and
transmit, based on establishing the connection with the target cell and based on the one or more configurations indicating to use the make-before-break handover, a notification to the source cell (see rejection for claim 1 above).
Regarding Claim 18, Etemad discloses the apparatus wherein the notification corresponds to at least one of a search space configuration or resource scheduling parameters received from the target cell (see rejection for claim 2 above).  
Regarding Claim 25, Etemad discloses an apparatus (i.e., BS1; see figure 1) for wireless communication, comprising: 
a transceiver (as required for transmitting and receiving as shown in figure 1);
a memory configured to store instructions (as required for carrying out the methods shown in figure 1); and
one or more processors communicatively coupled with the transceiver and the memory (as required for carrying out the methods shown in figure 1), wherein the one or more processors are configured to:
transmit, to a user equipment (UE) communicating with a source cell provided by the apparatus, one or more configurations for performing conditional handover to one or more target cells, wherein the one or more configurations indicate to use a make-before-break handover (see rejection for claim 9 above); and
(see rejection for claim 9 above).
Regarding Claim 26, Etemad discloses the apparatus wherein the notification corresponds to at least one of a search space configuration or resource scheduling parameters related to the one or more target cells, and wherein the one or more processors are configured to schedule resources for the UE based on at least one of the search space configuration or resource scheduling related to the one or more target cells (see rejection for claim 2 above).  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-4, 11-12, 19-20 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad in view of Hakola et al. (i.e., Hakola), U.S. Publication No. 2018/0343043.
Regarding Claim 3, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification corresponds to one or more beams detected as used by the target cell in downlink communications received from the target cell.  Hakola discloses wherein the notification corresponds to one or more beams detected as used by the target cell in downlink communications received from the target cell (see figure 7).  It would have been obvious to a person of ordinary skill in the art before the 
Regarding Claim 4, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification corresponds to a request to activate, by the source cell, slot aggregation in transmitting downlink communications.  Hakola discloses wherein the notification corresponds to a request to activate, by the source cell, slot aggregation in transmitting downlink communications (see paragraph [0040]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hakola’s invention with Etemad’s invention for improving communication and handover allowing for continued service.	
Regarding Claim 11, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification corresponds to one or more beams detected as used by the one or more target cells, and further comprising transmitting downlink communications to the UE based on the one or more beams or related beams.  Hakola discloses wherein the notification corresponds to one or more beams detected as used by the one or more target cells, and further comprising transmitting downlink communications to the UE based on the one or more beams or related beams (see rejection for claim 3 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hakola’s invention with Etemad’s invention for improving communication and handover allowing for continued service.	
	Regarding Claim 12, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification corresponds to a request to activate slot aggregation, and further comprising activating slot aggregation in transmitting downlink communications to the UE.  Hakola discloses wherein the notification corresponds to a request to activate slot aggregation, and further comprising activating slot aggregation in transmitting downlink communications to the UE (see rejection for claim 4 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hakola’s invention with Etemad’s invention for improving communication and handover allowing for continued service.
	Regarding Claim 19, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the notification corresponds to one or more beams detected as used by the target cell in downlink communications received from the target cell.  Hakola discloses wherein the notification corresponds to one or more beams detected as used by the target cell in downlink communications received from the target cell (see rejection for claim 3 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hakola’s invention with Etemad’s invention for improving communication and handover allowing for continued service.	
Regarding Claim 20, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the notification corresponds to a request to activate, by the source cell, slot aggregation in transmitting downlink communications.  Hakola discloses wherein the notification corresponds to a request to activate, by the source (see rejection for claim 4 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hakola’s invention with Etemad’s invention for improving communication and handover allowing for continued service.
Regarding Claim 27, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the notification corresponds to one or more beams detected as used by the one or more target cells, and wherein the one or more processors are configured to transmit downlink communications to the UE based on the one or more beams or related beams.  Hakola discloses wherein the notification corresponds to one or more beams detected as used by the one or more target cells, and wherein the one or more processors are configured to transmit downlink communications to the UE based on the one or more beams or related beams (see rejection for claim 3 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hakola’s invention with Etemad’s invention for improving communication and handover allowing for continued service.
  Regarding Claim 28, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the notification corresponds to a request to activate slot aggregation, and wherein the one or more processors are configured to activate slot aggregation in transmitting downlink communications to the UE.  Hakola discloses wherein the notification corresponds to a request to activate slot aggregation, and wherein the one or more processors are configured to activate slot aggregation in (see rejection for claim 4 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hakola’s invention with Etemad’s invention for improving communication and handover allowing for continued service.
7.	Claims 5-6, 13-14, 21-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad in view of Kang et al. (Kang), U.S. Publication No. 2005/0197124.
	  Regarding Claim 5, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification corresponds to a request for the source cell to release resources.  Kang discloses wherein the notification corresponds to a request for the source cell to release resources (see paragraphs [0032] and [0042]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s invention for minimizing service delay.
	Regarding Claim 6, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification indicates a time period for the source cell to release the resources.  Kang discloses wherein the notification indicates a time period for the source cell to release the resources (see paragraphs [0032] and [0042]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s invention for minimizing service delay.
	  Regarding Claim 13, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification corresponds to a request to release (see rejection for claim 5 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s invention for minimizing service delay.
	  Regarding Claim 14, Etemad discloses the method as described above.  Etemad fails to disclose wherein the notification indicates a time period for releasing the resources.  Kang discloses wherein the notification indicates a time period for releasing the resources (see rejection for claim 6 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s invention for minimizing service delay.
	Regarding Claim 21, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the notification corresponds to a request for the source cell to release resources.  Kang discloses wherein the notification corresponds to a request for the source cell to release resources (see rejection for claim 5 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s invention for minimizing service delay.
	Regarding Claim 22, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the notification indicates a time period for the source cell to release the resources.  Kang discloses wherein the notification indicates a time (see rejection for claim 6 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s invention for minimizing service delay.
	Regarding Claim 29, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the notification corresponds to a request to release resources, and wherein the one or more processors are configured to release resources related to the UE based at least in part on the request.  Kang discloses wherein the notification corresponds to a request to release resources, and wherein the one or more processors are configured to release resources related to the UE based at least in part on the request (see rejection for claim 5 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kang’s invention with Etemad’s invention for minimizing service delay.	
8.	Claims 7-8, 15-16, 23-24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etemad in view of Prakash et al. (Prakash), U.S. Publication No. 2014/0219244.
	Regarding Claim 7, Etemad discloses the method as described above.  Etemad fails to disclose wherein transmitting the notification to the source cell comprises transmitting the notification over grant-free resources indicated in the one or more configurations for performing conditional handover.  Prakash discloses wherein transmitting the notification to the source cell comprises transmitting the notification over grant-free resources indicated in the one or more (see paragraphs [0066] and [0067]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad’s invention for reducing interference and improving handover reliability as mentioned in Prakash’s abstract.
	Regarding Claim 8, Etemad discloses the method as described above.  Etemad fails to disclose wherein transmitting the notification to the source cell comprises transmitting the notification along with other data over a control channel or a shared channel.  Prakash discloses wherein transmitting the notification to the source cell comprises transmitting the notification along with other data over a control channel or a shared channel (see paragraphs [0010] and [0087]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad’s invention for reducing interference and improving handover reliability as mentioned in Prakash’s abstract.
	Regarding Claim 15, Etemad discloses the method as described above.  Etemad fails to disclose further comprising indicating, in the one or more configurations for performing conditional handover, grant-free resources for the UE, wherein receiving the notification comprises receiving the notification over the grant-free resources.  Prakash discloses further comprising indicating, in the one or more configurations for performing conditional handover, grant-free resources for the UE, wherein receiving the notification comprises receiving the notification over the grant-free resources (see rejection for claim 7 above).  It would have been obvious to 
	Regarding Claim 16, Etemad discloses the method as described above.  Etemad fails to disclose wherein receiving the notification comprises receiving the notification along with other data over a control channel or a shared channel.  Prakash discloses wherein receiving the notification comprises receiving the notification along with other data over a control channel or a shared channel (see rejection for claim 8 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad’s invention for reducing interference and improving handover reliability as mentioned in Prakash’s abstract.
	Regarding Claim 23, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the one or more processors are configured to transmit the notification to the source cell over grant-free resources indicated in the one or more configurations for performing conditional handover.  Prakash discloses wherein the one or more processors are configured to transmit the notification to the source cell over grant-free resources indicated in the one or more configurations for performing conditional handover (see rejection for claim 7 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with 
	Regarding Claim 24, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the one or more processors are configured to transmit the notification to the source cell along with other data over a control channel or a shared channel.  Prakash discloses wherein the one or more processors are configured to transmit the notification to the source cell along with other data over a control channel or a shared channel (see rejection for claim 8 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad’s invention for reducing interference and improving handover reliability as mentioned in Prakash’s abstract.
	Regarding Claim 30, Etemad discloses the apparatus as described above.  Etemad fails to disclose wherein the one or more processors are configured to indicate, in the one or more configurations for performing conditional handover, grant-free resources for the UE, wherein the one or more processors are configured to receive the notification over the grant-free resources.  Prakash discloses wherein the one or more processors are configured to indicate, in the one or more configurations for performing conditional handover, grant-free resources for the UE, wherein the one or more processors are configured to receive the notification over the grant-free resources (see rejection for claim 7 above).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Prakash’s invention with Etemad’s invention for reducing interference and improving handover reliability as mentioned in Prakash’s abstract.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645   
April 21, 2021